Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the method step “aligning an approaching edge of the bridgehead parallel to a longitudinal direction of the aircraft fuselage when the bridge head is within a predetermined safety distance from the aircraft”.
	However, Claim 16, a method of undocking a bridge from a plane, positions the bridgehead “initially aligned with the door”. Before undocking.  Hence an “approaching edge of the bridgehead” would already be parallel to the length of the airplane.
Therefore claim 19 does not further limit claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 

form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 16, 24, 26, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. WO2018/034615 A1.  Tan et al. disclose a method for automatically undocking a passenger boarding bridge from an aircraft.  The method comprising:
Receiving a start signal to start an undocking procedure.  [00102].
Confirming safety conditions, such as obstacles or personnel in the retraction zone
	of the passenger boarding bridge, using at least one camera. [0067-69, 0088].  
Automatically moving the passenger boarding bridge from a docked position adjacent 
	an aircraft to a parked position.  [00103].
Running an observation procedure, using an FOD laser scanner along the retraction 	
	path as the passenger bridge is retracting to said parking position.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 17-20, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. WO2018/034615 A1.  Tan et al. disclose the “laser scanner can check that the aft of the PBB along its retracting path is clear of obstacles”.  [00102]. “the PBB controller con move the PBB to its stowed position while continuing to scan for any obstacles.  The PBB will thereafter remain in its stowed or retracted position until it is programmed or activated”.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Tan et al. teach the steps necessary to establish a trajectory between docked and retracted positions and move said PBB along said trajectory.  [00103].
	
6. 	Claim 21-23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. WO2018/034615 A1 in view of Thomas et al. US 2002/0104176.  Tan et al. disclose the “laser scanner can check that the aft of the PBB along its retracting path is clear of obstacles”.  [00102]. “the PBB controller con move the PBB to its stowed position while continuing to scan for any obstacles.  The PBB will thereafter remain in its stowed or retracted position until it is programmed or activated”.  What Tan et al. do not disclose are details of a bridgehead/tunnel movement during retraction, nor a 

gate/management control system.  However, Thomas et al. teach a multi-door access boarding bridge and control system, wherein “The advantages of self-guided boarding bridge may include…receiving inputs from a number of sources, including a gate traffic management syste, (144) which may inform the computer of the type of aircraft next to emplane or deplane passengers.  This information should include…parking position...height of the doors, so that that the boarding bridge can adjust its height to match the aircraft doors and ease the way for passengers”.  See [0030-33].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Tan et al. with the control system and method of gate traffic management, taught by Thomas et al. in order to reduce docking time and accommodate different types of aircraft in sequence.

Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-

6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				5/27/2022